                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

QUINTON ROATH,                         )
                                       )
     Plaintiff,                        )
                                       )     NO. 3:17-cv-00995
v.                                     )     JUDGE RICHARDSON
                                       )
WILLIAM B. LEE, DAVID RAUSCH,          )
JEFF LONG, ANDREA CLARK, JACK          )
MORGAN, CITY OF FRANKLIN,              )
DAVID ELLIOTT, JARRAD RIKAL, and       )
METROPOLITAN GOVERNMNET OF             )
NASHVILLE-DAVIDSON COUNTY,             )
                                       )
     Defendants.                       )
                                       )



                            MEMORANDUM OPINION




                                       1
                                                         TABLE OF CONTENTS


BACKGROUND ............................................................................................................................ 5
   I.      The Parties ........................................................................................................................... 5
   II. The Allegations .................................................................................................................... 7
LEGAL STANDARD ................................................................................................................... 12
   I.      Rule 12(b)(1) ...................................................................................................................... 12
   II. Rule 12(b)(6) ...................................................................................................................... 13
DISCUSSION ............................................................................................................................... 14
   I.      Constitutional Claims in Counts I-VIII Against All Defendants ....................................... 14
   II. Defendants Clark and Morgan’s Motion to Dismiss ......................................................... 20
        A. Counts II, III, and VII..................................................................................................... 20
        B. Count IX ......................................................................................................................... 21
           1.        Standing ...................................................................................................................... 21
           2.        Qualified Immunity .................................................................................................... 23
                a.         Fourth Amendment ................................................................................................. 24
                b.         Fifth Amendment .................................................................................................... 28
                     i.       Self-Incrimination ............................................................................................... 29
                     ii.      Right to Counsel .................................................................................................. 30
   III.         Defendant Franklin’s Motion to Dismiss ....................................................................... 31
        A. Counts II, III, and VII..................................................................................................... 31
        B. Count X .......................................................................................................................... 31
           1.        Standing ...................................................................................................................... 31
           2.        Plausibility .................................................................................................................. 32
                a.         Defendant Franklin’s Alleged Illegal Policies ........................................................ 33
                b.         Defendant Franklin’s Alleged Inadequate Supervision and Failure to Train ......... 34
                     i. Defendant Franklin’s Alleged Failure to Train, and Inadequate Supervision of,
                     Employees Regarding the TSOR’s Alleged Violation of the Ex Post Facto Clause of
                     the U.S. Constitution .................................................................................................. 35
                     ii. Defendant Franklin’s Alleged Failure to Train, and Inadequate Supervision, of
                     Employees Regarding Interrogation and Detention of Those Seeking to Update their
                     TSOR Information ...................................................................................................... 36
   IV.          Defendants Elliott and Rikal’s Motion to Dismiss......................................................... 36
        A. Counts II, III, and VII..................................................................................................... 36

                                                                            2
      B. Count XI ......................................................................................................................... 37
         1.      Fourth Amendment ..................................................................................................... 37
         2.      Fifth Amendment ........................................................................................................ 42
         3.      Due Process ................................................................................................................ 44
   V. Defendant Metro’s Motion to Dismiss ................................................................................. 46
      A. Counts II, III, and VII..................................................................................................... 46
      B. Count XII........................................................................................................................ 46
         1.      Defendant Metro’s Alleged Illegal Policies ............................................................... 47
         2.      Defendant Metro’s Alleged Failure to Train and Inadequate Supervision ................. 48
              a. Defendant Metro’s Alleged Failure to Train and Inadequate Supervision of
              Employees Regarding the TSOR’s Alleged Violation of the Ex Post Facto Clause of the
              U.S. Constitution ............................................................................................................ 48
              b. Defendant Metro’s Alleged Failure to Train, and Inadequate Supervision of,
              Employees Regarding Interrogation and Detention of Those Seeking to Update their
              TSOR Information.......................................................................................................... 49
   IV. The State Defendants’ Motion to Dismiss .......................................................................... 49
      A. Whether Defendants Lee, Rausch, and Long are Proper Parties ................................... 49
         1.      Defendant Lee............................................................................................................. 49
         2.      Defendant Rausch ....................................................................................................... 50
         3.      Defendant Long .......................................................................................................... 50
      B. Count II .......................................................................................................................... 51
      C. Count III ..........................................................................Error! Bookmark not defined.
      D. Count VII........................................................................................................................ 52
CONCLUSION ............................................................................................................................. 53




                                                                       3
       Before the Court are the following motions: (1) Defendants Andrea Clark and Jack

Morgan’s Motion to Dismiss the Second Amended Complaint (“SAC”) (Doc. No. 101); (2)

Defendant City of Franklin’s (“Franklin”) Motion to Dismiss SAC (Doc. No. 103); (3) Defendants

David Elliott and Jarrad Rikal’s Motion to Dismiss for Failure to State a Claim (Doc. No. 113);

(4) Defendant Metropolitan Government of Nashville-Davidson County (“Metro”)’s Motion to

Dismiss for Failure to State a Claim (Doc. No. 111); and (5) Defendants David Rausch, William

B. Lee, and Jeff Long’s (the “State Defendants”) Motion to Dismiss SAC (Doc. No. 108). For the

reasons discussed below, the Court will rule as follows.

       Defendant Clark and Morgan’s Motion to Dismiss (Doc. No. 101) will be GRANTED IN

PART and DENIED IN PART. As to Counts I-VIII, Defendants Clark and Morgan’s Motion to

Dismiss will be GRANTED and those claims will be DISMISSED WITH PREJUDICE. As to

Count IX, Defendant Clark and Morgan’s Motion to Dismiss will be DENIED. The Court further

notes that while Plaintiff can maintain his Section 1983 claim based on the Fourth Amendment,

Plaintiff cannot maintain his Section 1983 claim based on the Fifth Amendment, because

Defendants Clark and Morgan are entitled to qualified immunity.

       Defendant Franklin’s Motion to Dismiss (Doc. No. 103) will be GRANTED. All counts

alleged against Defendant Franklin (Counts I-VIII and X) will be DISMISSED WITH

PREJUDICE.

       Defendants Elliott and Rikal’s Motion to Dismiss for Failure to State a Claim (Doc. No.

113) will be GRANTED. All counts alleged against Defendants Elliott and Rikal (Counts I-VIII

and XI) will be DISMISSED WITH PREJUDICE.




                                                4
        Defendant Metro’s Motion to Dismiss for Failure to State a Claim (Doc. No. 111) will be

GRANTED. All counts alleged against Defendant Metro (Counts I-VIII, XII) will be

DISMISSED WITH PREJUDICE.

        The State Defendants’ Motion to Dismiss (Doc. No. 108) will be GRANTED IN PART

and DENIED IN PART. The Court will GRANT the State Defendants’ Motion to Dismiss as to

Counts I, IV, V, VI, and VIII. These counts will be DISMISSED WITH PREJUDICE. All counts

against Defendants Lee and Long will be DISMISSED WITH PREJUDICE. The Court will

DENY the State Defendant’s Motion to Dismiss Counts II, III, and VII and Defendant Rausch’s

Motion to Dismiss all remaining claims against him.

        Plaintiff’s Motion for Partial Summary Judgment (Doc. No. 132) will also be DENIED

WITHOUT PREJUDICE. Plaintiff’s Motion for Partial Summary Judgment asks the Court to

enter judgment in his favor on Count I and Count VII. (See Doc. No. 134 at 21.) In light of the

Court’s ruling on the motions to dismiss and the passage of time between now and the date the

motion was originally filed (more than one year ago), Plaintiff can update his motion and refile it

by August 15, 2019. The parties shall respond in accordance with the time and manner discussed

in the Local Rules.

                                        BACKGROUND

   I.      The Parties

        Plaintiff Quinton Roath is a Nashville resident who was purportedly required to register in

the Tennessee Sex Offender Registry (“TSOR”) pursuant to 34 U.S.C. § 20901, et seq. after a

conviction in U.S. District Court for the Middle District of Tennessee under 18 U.S.C. § 1591(d),

obstructing enforcement, which was committed around August 5, 2009. (Doc. No. 97 (“SAC”) ¶

5.) Plaintiff was not convicted of any actual unlawful or inappropriate sexual conduct with anyone.


                                                 5
(Id.) Previously, Plaintiff was a resident of Franklin in Williamson County, Tennessee. (Id.) Since

the original filing of this case, Plaintiff moved to Nashville, but regularly travels in Franklin, and

Plaintiff intends to and desires to move back there. (Id.)

        Defendant William B. Lee is the Governor of the State of Tennessee, who Plaintiff sues in

his official capacity as the executive head of the State of Tennessee which maintains the Sex

Offender Registry. (Id. ¶ 6.)1 Defendant David Rausch is the Director of the Tennessee Bureau of

Investigation (“TBI”), who oversees the TSOR. (Id. ¶ 7.)2 Plaintiff sues Defendant Rausch in his

official capacity. (Id.)

        Defendant Jeff Long is the Commissioner of the Tennessee Department of Safety and

Homeland Security, who Plaintiff sues in his official capacity. (Id. ¶ 8.)3 The Tennessee

Department of Safety and Homeland Security includes the Driver Services Division, which issues

driver’s licenses and state identification cards with codes denoting the holder as a sex offender.

(Id.)

        Defendant Andrea Clark is a detective with the CID Special Victims Unit of the FPD, and

is sued in her individual capacity. (Id. ¶ 9.) As part of her duties she personally receives annual

reports by those required to register in the TSOR who reside or work within Franklin city limits.

(Id.) She also regularly conducts spot inspections of registrants’ homes, instructs registrants of

their obligations under the TSOR laws, and threatens to have registrants arrested should they fail




        1
         Governor William B. Lee has been substituted for former Governor William E. Haslam
as a defendant. (Doc. No. 172).
        2
        David Rausch has been substituted for former TBI Director Mark Gwyn as a defendant.
(Doc. No. 153.)
        3
        Jeff Long has been substituted for former Commissioner David W. Purkey as a defendant.
(Doc. No. 172.)
                                                  6
to comply with what she believes is required. (Id.) Defendant Jack Morgan is a sergeant with the

Franklin Police Department, Franklin, Tennessee (“FPD”), and is sued in his individual capacity.

(Id. ¶ 10.)

          Defendant City of Franklin (“Franklin”) is the employer of Defendants Clark and Morgan

and is the local agency designated to maintain the records of those registered in the TSOR who

work or reside in the city of Franklin. (Id. ¶ 11.)

          Defendant David Elliott is a detective with the Metro Nashville Police Department

(“MNPD”), and is sued in his individual capacity. (Id. ¶ 12.) Defendant Jarrad Rikal is also a

detective with the MNPD, and is sued in his individual capacity. (Id. ¶ 13.) Defendant Metro is the

employer of Defendants Elliott and Rikal and is the local agency designated to maintain the records

of those registered in the TSOR who work or reside in Davidson County. (Id. ¶ 14.)

    II.       Plaintiff’s Allegations4

          Around May 2017, Plaintiff mailed a TBI form to Defendant Clark with updated

information regarding his employment and vehicle registration. (Id. ¶ 71.) On May 19, 2017,

Defendant Clark emailed Plaintiff’s counsel stating that Plaintiff will need to schedule a time

to update his information in person. (Id. ¶ 72.) When Plaintiff’s counsel challenged Defendant

Clark on why an in-person report was required, Defendant Clark emailed a reply that cut and pasted

Tenn. Code Ann. § 40-39-203(a)(1) and stated, “Any additional questions can be answered at the

TBI hotline. The phone number is 888-837-4170 or email is TBISORMGR@tn.gov.” (Id.)




          4
          For purposes of the motions to dismiss under Rule 12(b)(6), the Court will assume the
truth of the facts stated in this section (which all come from the SAC) unless indicated otherwise
by the qualifying language “Plaintiff asserts,” which the Court uses to preface conclusions of law
(rather than allegations of fact) made in the SAC.
                                                      7
        On May 30, 2017, Defendant Clark and Plaintiff set an appointment for an in-person update

to take place at the FPD on May 31, 2017. (Id. ¶ 75.) On May 31, 2017, Plaintiff appeared with

his counsel at the FPD. (Id. ¶ 76.) At the police department, Defendant Morgan declared that the

only way the update would take place was if Plaintiff, without counsel, would go into a side room

that had a door closed and update his information. (Id. ¶ 77.) When Plaintiff’s counsel insisted that

Plaintiff was not going to subject himself to interrogation without counsel, Defendant Morgan

declared that they would leave the door to the room open and counsel could stand outside at the

threshold but not go in. (Id. ¶ 78.) When asked whether the procedure of not allowing counsel to

accompany his client was a department policy, Defendant Morgan said yes. (Id. ¶ 79.) Plaintiff

then entered the room with Defendant Clark to update his information, while Plaintiff’s counsel

stood outside and was not allowed to enter the room. (Id. ¶ 83.) Defendant Morgan, armed with a

firearm, stood over Plaintiff to ensure compliance. (Id.) Defendant Clark posed questions to

Plaintiff in a deliberately whispered tone so that counsel could not hear. (Id. ¶ 84.)

        Around June 7, 2017, Plaintiff told Defendant Clark that he was considering getting a job

where a daycare was located across the street. (Id. ¶ 89.) Defendant Clark told Plaintiff that if he

took the job she would submit an affidavit for an arrest warrant. (Id.) As a result of Defendant

Clark’s intent to seek a warrant for Plaintiff’s arrest, he has not sought or accepted employment

and has quit employment, even though Defendant Clark’s interpretation of the statute is incorrect.

(Id.)

        Around September 30, 2017, Plaintiff was evicted from his apartment in Franklin solely

because of his inclusion in the TSOR. (Id. ¶ 100.) He was able to find a new residence in Davidson

County and registered in the TSOR in Davidson County, even though he maintains that the




                                                  8
provisions of the TSOR do not apply to him. (Id. ¶¶ 101-02.) Plaintiff is currently registered in the

TSOR through Metro. (Id. ¶ 36.)

        On September 28, 2017, Plaintiff approached the window “at the appropriate location” to

submit his updated TBI information form, Defendant Rikal greeted him and then interrogated him.

(Id. ¶¶ 101-02.) Defendant Rikal asked Plaintiff what year his license plate expired and suggested

that if he didn’t know, he call back Defendant Rikal and provide this information over the phone.

(Id. ¶ 108.) Plaintiff responded that he could have his “attorney do it.” (Id.) Defendant Rikal then

closed the door on Plaintiff, claiming that he had to go look up some information. (Id. ¶ 109.) After

another waiting period, Defendant Elliott entered the room. (Id.) Defendant Elliott said that

Plaintiff had to provide the vehicle’s expiration date himself but that he could have his attorney

with him. (Id.) Plaintiff further alleges that on September 29, 2017, Defendant Elliott said that if

Plaintiff did not call in with the vehicle registration expiration date, he would seek a warrant for

Plaintiff’s arrest. (Id. ¶ 112.)

        On December 18, 2017, Plaintiff appeared at the Davidson County Sex Offender Registry

office to report for his annual report. (Id. ¶ 120.) There, Defendant Elliott and Plaintiff discussed

whether Plaintiff would have to pay the $150 registration fee even though he was financially

unable to pay. (Id. ¶¶ 122-23.) During this encounter, Plaintiff repeatedly asked Defendant Elliott

if he was “free to leave.” (Id. ¶ 125.) Defendant Elliott responded that if Plaintiff did not sign the

paperwork, he would be in violation of the TSOR Act, which is a Class E felony. (Id.)

        This pattern of conduct on the part of Defendant Elliott and other officers within Metro’s

Sex Offender Registry office is not new. (Id. ¶ 130.) For example, Douglas Aldridge, an individual

on the TSOR, is currently incarcerated for failing to report a change of address within 48 hours—

an admission he was forced to make on his registration form. (Id.) When Aldridge would report to



                                                  9
the Davidson County Sex Offender Registry office, he felt that he was being interrogated and that

he was not free to leave until he was told. (Id.) Jerry Eugene Brown, another individual on the

TSOR, was told he had to register when he appeared in court on a misdemeanor charge unrelated

to a sex offense about six years ago. (Id.) Mr. Brown is an unemployed veteran on Social Security

retirement as his sole source of income, making less than the Federal Poverty Level as promulgated

by the Internal Revenue Service. (Id.) Despite his poverty, he is still ordered to pay the $150 fee

and has never been told by officers at the Davidson County Sex Offender Registry office that it is

not a violation to not pay this fee unless he is financially able to pay. (Id.) Brown has never been

told that he has the right to remain silent when asked questions by the officers. (Id.)

        Plaintiff asserts that the training Metro provides to its officers at the Sex Offender

Registration office is inadequate. (Id. ¶ 132.) Defendant Rikal, according to his training jacket

obtained through an open records request, has been provided with no training on sex offender

registry laws. (Id.) Defendant Elliott’s training records going back to 2005 contain only one entry

for sex offender registry training. (Id.)

        Plaintiff is confused about what is expected of him, what laws (federal or state) apply to

him, and what would subject him to arrest. (Id. ¶ 113.) When he, directly or through counsel,

asks law enforcement officials for clarification, he is merely handed a standard form that does not

address his concerns or questions, is given the run-around, or is given vague and nonspecific

answers to his questions. (Id.) Plaintiff alleges that at worst, he is given information that Plaintiff

asserts is materially and legally inaccurate. (Id.)

        Plaintiff has declined employment because of its proximity to a prohibited zone and

remains unemployed. (Id. ¶ 115.) He is constantly harassed by police because his license plate and

his driver’s license bring him up as a sexual offender, even though he never committed an actual



                                                  10
sexual offense. (Id.) Plaintiff has, at times, been homeless because of what Plaintiff asserts are

erroneous and inconsistent instructions with regards to the TSOR. (Id. ¶ 116.) Plaintiff is afraid to

pick up or drop off any of his children at daycare for fear of being arrested and is also generally in

constant fear of being arrested. (Id. ¶¶ 117, 119.) Plaintiff further had to decline or quit jobs that

would require him to travel interstate. (Id. ¶ 118.)

        In the SAC, Plaintiff also asserts at great length a specific chronological history, and

specific legal interpretation of, the TSOR Act and various of its provisions. He also asserts specific

comparisons between the provisions of the TSOR Act and provisions of the Federal Sex Offender

Registration and Notification Act (34 U.S.C. § 20914, formerly 42 U.S.C. § 16914 ).

        Based on these allegations, Plaintiff brings the following constitutional claims against all

Defendants under the Declaratory Judgment Act: (1) violation of the ex post facto clause (Count

I); (2) violation of the right to travel (Count II); (3) violation of the right to occupation (Count III);

(4) violation of the right to the upbringing of children (Count IV); (5) violation of freedom of

speech (Count V); (6) vagueness (Count VI); (7) violation of liberty interest (Count VII); and (8)

violation of Fifth Amendment right against self-incrimination (Count VIII). (Id. ¶¶ 133-74.)5 In

addition, Plaintiff brings Section 1983 claims against Defendants Clark and Morgan, Defendants

Elliott and Rikal, Defendant Franklin, and Defendant Metro (Counts IX, X, XI, XII.). (Id. ¶¶ 175-




        5
         The Court notes that within some of these constitutional claims, Plaintiff separately seeks
a declaratory judgment that he should not, as a matter of interpretation of state law, fall under the
purview of the TSOR. Plaintiff’s placement of this declaratory judgment claim within Counts I-
VIII, which are primarily constitutional in nature, has created some confusion for both the
Defendants and the Court. To provide better notice to Defendants and aid the Court, Plaintiff would
have been prudent to include claims based on state law in counts separate from claims making
challenges under the United States Constitution. The Court, however, untangles herein the muddle
created by the SAC.
                                                   11
183.) In the array of motions indicated above, Defendants now move to dismiss all claims against

them.

                                       LEGAL STANDARD

   I.      Rule 12(b)(1)

        Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994). In other words, federal courts “have only the power that is authorized

by Article III of the Constitution and the statutes enacted by Congress pursuant thereto.” Bender

v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986). Therefore, subject-matter jurisdiction

is a threshold issue that the Court must address and resolve prior to reaching the merits of the

case. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998); see also Fed. R. Civ. P.

12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”). “Moreover, ‘where subject matter jurisdiction is challenged under Rule

12(b)(1) . . . the plaintiff has the burden of proving jurisdiction in order to survive the motion.’”

Wayside Church v. Van Buren Cty., 847 F.3d 812, 817 (6th Cir. 2017) (quoting Rogers v. Stratton

Indus., 798 F.2d 913, 915 (6th Cir. 1986)).

        Rule 12(b)(1) motions fall into two categories: facial attacks and factual attacks. Id. at 816.

A facial attack is a challenge to the sufficiency of the pleading itself, requiring the Court to take

allegations in the complaint as true and construing those allegations in the light most favorable to

the non-moving party. See id. A factual attack, on the other hand, is a challenge to the factual

existence of subject-matter jurisdiction. See id. at 817. In considering whether jurisdiction has been

proved as a matter of fact, a trial court has wide discretion to allow affidavits, documents, and a

limited evidentiary hearing to resolve disputed jurisdictional facts. Ohio Nat’l Life Ins. Co. v.

United States, 922 F.2d 320, 325 (6th Cir. 1990). In evaluating a factual attack, no presumptive


                                                  12
truthfulness applies to the factual allegations, and the court is free to weigh the evidence to arrive

at its decision of whether it has power to hear the case. See United States v. Chattanooga-Hamilton

Cty. Hosp. Auth., 782 F.3d 260, 265 (6th Cir. 2015).

    II.      Rule 12(b)(6)

          For purposes of a motion to dismiss under Rule 12(b)(6), the Court must take all of the

factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face. Id. A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Id. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice. Id. When there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief. Id. at 1950. A legal conclusion, including one couched as a factual

allegation, need not be accepted as true on a motion to dismiss, nor are mere recitations of the

elements of a cause of action sufficient. Id.; Fritz v. Charter Township of Comstock, 592 F.3d 718,

722 (6th Cir. 2010), cited in Abriq v. Hall, 295 F. Supp. 3d 874, 877 (M.D. Tenn. 2018). Moreover,

factual allegations that are merely consistent with the defendant’s liability do not satisfy the

claimant’s burden, as mere consistency does not establish plausibility of entitlement to relief even

if it supports the possibility of relief. Iqbal, 556 U.S. at 678.

          In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. This can be crucial, as no such


                                                   13
allegations count toward the plaintiff’s goal of reaching plausibility of relief. To reiterate, such

allegations include “bare assertions,” formulaic recitation of the elements, and “conclusory” or

“bold” allegations. Id. at 681. The question is whether the remaining allegations – factual

allegations, i.e., allegations of factual matter – plausibly suggest an entitlement to relief. Id. If not,

the pleading fails to meet the standard of Federal Rule of Civil Procedure 8 and thus must be

dismissed pursuant to Rule 12(b)(6). Id. at 683.

                                            DISCUSSION

    I.      Constitutional Claims in Counts I-VIII Against All Defendants

         On April 4, 2019, in response to direction from the Court, the State Defendants filed a reply

in support of their Motion to Dismiss. (Doc. No. 174.) In their reply, the State Defendants discuss

the Sixth Circuit’s decision in Thomas v. Shipka, 818 F.2d 496 (6th Cir. 1987), vacated and

remanded on other grounds, 488 U.S. 1036 (1989). In Thomas, the Sixth Circuit held that Section

1983 provides the exclusive remedy for the constitutional claims brought by the plaintiff in the

current case against the city official. Id. at 503. The Sixth Circuit further stated, “The Supreme

Court has never recognized a cause of action arising directly under the Constitution in a case where

§ 1983 was available as a remedy.” Id. at 500.

         In Sanders v. Prentice-Hall Corp., No. 97-6138, 1999 WL 115517 (6th Cir. Feb. 8, 1999),

the Sixth Circuit stated, “This circuit has held that constitutional violations by state officials are

not cognizable directly under the constitution (or by virtue of general federal question jurisdiction)

because 42 U.S.C. § 1983 provides the exclusive remedy for such constitutional violations.” Id. at

*1 n.2 (citing Thomas, 818 F.2d at 503). In Foster v. Michigan, 573 F. App’x 377 (6th Cir. 2014),

the Sixth Circuit, addressing the plaintiff’s claims against the State of Michigan and Michigan

Department of Transportation held, “To the extent Appellants attempt to assert direct constitutional



                                                   14
claims, they fail; we have long held that § 1983 provides the exclusive remedy for constitutional

violations.” Id. at 391 (citing Thomas, 818 F.2d at 503). These holdings have been consistently

applied in lower courts throughout the Sixth Circuit. See, e.g., Woods Cove, III, LLC v. City of

Akron, No. 5:16-CV-1016, 2018 WL 4104186, at *5 n.15 (N.D. Ohio Aug. 29, 2018) (“Therefore,

to the extent plaintiffs are attempting to assert a direct constitutional claim under the Fifth

Amendment, that is grounds enough for failure of the claim.”); Sanders v. Walmart Stores, Inc.,

No. 3:16-CV-312-DJH, 2016 WL 6246361, at *2 (W.D. Ky. Oct. 24, 2016) (“A claim for violation

of constitutional rights must be brought under 42 U.S.C. § 1983.”); Knight v. Columbus Div. of

Police, No. 2:13-CV-1271, 2014 WL 4557639, at *2 (S.D. Ohio Sept. 12, 2014) (“All claims for

Constitutional violations must be raised under 42 U.S.C. § 1983, as it is the exclusive remedy for

such claims.”); Johnson v. Howard, No. 3:07-CV-156-H, 2007 WL 2772634, at *2 (W.D. Ky.

Sept. 20, 2007) (“[A] plaintiff who wishes to complain of constitutional violations by government

officials must use § 1983.”).

       The Court finds the Sixth Circuit’s broad statement that Section 1983 provides the

exclusive remedy for constitutional violations to be applicable here and thus will apply it. In

Thomas, the Sixth Circuit addressed whether it should continue to recognize direct constitutional

claims against local officials and municipalities as it had prior to the Supreme Court’s decision in

Monell v. Department of Social Services, 436 U.S. 658 (1978), which held that municipalities are

“persons” within the meaning of Section 1983. Thomas, 818 F.2d at 499. The Sixth Circuit’s

answer to that question was no—in the aftermath of Monell, Section 1983 is the exclusive remedy

for such claims. See id. The Sixth Circuit held that it is “unnecessary and needlessly redundant to

imply a cause of action arising directly under the Constitution where Congress has already

provided a statutory remedy of equal effectiveness through which the plaintiff could have



                                                15
vindicated her constitutional rights.” Id. at 500. Following this rationale, the Sixth Circuit held that

given the Supreme Court’s holding in Monell, the plaintiff could no longer bring a direct cause of

action against a municipality under the Constitution and 28 U.S.C. § 1331; Section 1983 provided

the exclusive remedy. Id. at 503. Likewise, here, via Section 1983, Congress has already provided

a statutory remedy of equal effectiveness through which Plaintiff can vindicate his constitutional

rights.6 Plaintiff need not (and as discussed herein, cannot) bring such claims under the

Constitution and the Declaratory Judgment Act. Accordingly, Section 1983 provides the exclusive

remedy for Plaintiff’s constitutional claims in this case.

       Plaintiff specifically decided not to allege his constitutional claims in the SAC under

Section 1983. See Doc. No. 124 at 9-10 (“Plaintiff does not bring any of his Declaratory Judgment

Action counts under § 1983. He doesn’t have to . . . While most federal court suits challenging

state officials’ application of constitutional state statutes are brought under 42 U.S.C. § 1983, they

need not be.”). Given this above discussed authority, the Court is unsure why Plaintiff chose not

to bring these constitutional claims in Counts I-VIII under Section 1983. However, Plaintiff is the

master of his complaint. He decides what claims to bring and what law he will rely on. Wells v.

Bottling Grp., LLC, Civ. No. 10-99-ART, 2010 WL 4822740, at *1 (E.D. Ky. Nov. 22, 2010);



       6
          The Court notes that every one of the defendants in this case can be deemed a proper
defendant in a Section 1983 case generally. See Gomez v. Toledo, 446 U.S. 635, 640 (1980) (“By
the plain terms of § 1983, two—and only two—allegations are required in order to state a cause
of action under that statute. First, the plaintiff must allege that some person has deprived him of a
federal right. Second, he must allege that the person who has deprived him of that right acted under
color of state or territorial law.”). The police officers, municipalities, and
state government officials were clearly operating under the color of state law. The Court further
notes that cases challenging the constitutionality of state statutes are generally brought under
Section 1983 and are often alleged against the governor or another state official. See, e.g., Does
#1-5 v. Snyder, 834 F.3d 696 (6th Cir. 2016); Doe v. Haslam, No. 3:16-CV-02862, 2017 WL
5187117 (M.D. Tenn. Nov. 9, 2017); King v. Voinovich, No. 99-4122, 2000 WL 1140759 (6th Cir.
Aug. 8, 2000). Further, such claims often seek declaratory relief. See, e.g., Snyder, 834 F.3d at
696; Doe, 2017 WL 5187117.
                                                  16
Burton v. Coburn, No. 1:08-CV-35, 2008 WL 2178057, at *1 (W.D. Ky. May 23, 2008). The Court

will not disturb the specific choice Plaintiff made here regarding Section 1983. There may well be

a reason why Plaintiff chose to bring Counts I-VIII in the way he did; conceivably he could have

done so, for example, in an attempt to avoid a perceived hurdle posed by the statute of limitations

or a qualified-immunity defense applicable to a Section 1983 claim. Accordingly, based on the

above-discussed authority from the Sixth Circuit that Section 1983 provides the exclusive remedy

for constitutional violations, and Plaintiff’s specific decision not to allege Counts I-VIII under

Section 1983, the Court holds that Plaintiff cannot move forward with the constitutional claims

alleged in Counts I-VIII and will dismiss those claims with prejudice.7

       Plaintiff presents three main arguments against this holding. First, he argues that Thomas,

Sanders, and Foster all feature allegations for money damages and do not discuss declaratory

judgment claims against state officials seeking to find state laws unconstitutional. Plaintiff is

correct in pointing out this significant difference. Indeed, the Sixth Circuit is silent on whether the

rule discussed in Thomas, Sanders, or Foster applies in the instant context. However, as previously

discussed, the Court concludes that the Sixth Circuit’s broad language in these cases applies here.

The Court cannot simply ignore broad [and unqualified] statements from the Sixth Circuit

(including the statement in Thomas, which is binding authority) that Section 1983 provides the

“exclusive remedy for constitutional violations.”

       Second, Plaintiff argues that the decisions in Sanders and Foster are unpublished cases and

therefore not binding authority. Plaintiff is correct that “[i]t is well-established law in this circuit

that unpublished cases are not binding precedent.” Bell v. Johnson, 308 F.3d 594, 611 (6th Cir.




       7
          The dismissal of Counts I-VIII is with prejudice because it is based on Plaintiff’s failure
to state a claim under Rule 12(b)(6).
                                                  17
2002). However, unpublished opinions often carry persuasive weight. United States v. Webber,

208 F.3d 545, 551 n.3 (6th Cir. 2000). The Court finds the previously discussed holdings in

Sanders and Foster persuasive and consistent with the binding statement in Thomas. Moreover,

the Court is disinclined to disregard a series of Sixth Circuit opinions articulating a consistent

view. In short, Plaintiff’s position here, though hardly frivolous, runs counter to consistent and

persuasive Sixth Circuit case law and thus is rejected.

       Third, Plaintiff argues that the Court should follow Planned Parenthood of Houston v

Sanchez, 403 F.3d 324 (5th Cir. 2005), in which the Fifth Circuit recognized an implied cause of

action to bring preemption claims seeking injunctive and declaratory relief absent an explicit

statutory claim—“the rule that there is an implied right of action to enjoin state or local regulation

that is preempted by a federal statutory or constitutional provision . . . is well-established.” Id. at

334. However, the Court finds this case distinguishable from the present case and therefore

unpersuasive. The holding in Planned Parenthood focused on preemption claims, which are not

alleged here. Now, approximately sixteen months after his SAC was filed, Plaintiff attempts to

characterize Counts I-VIII as preemption claims, stating that “Counts I-VIII allege that the

Tennessee SOR is effectively preempted by the U.S. Constitution which provides the substantive

law.” (Doc. No. 177 at 5.) The Court has reviewed Plaintiff’s 84-page complaint. The word

“preemption” does not appear once. The Court need not say more. Moreover, the court in Planned

Parenthood merely stated that the “Declaratory Judgment Act . . . might well provide a cause of

action where, as here, jurisdiction is well-established.” Id. at 334 n.47 (emphasis added). This is

not a definitive holding upon which this Court can base its decision.

       Before moving on to the plethora of issues that remain, the Court notes that pursuant to

three of his constitutional claims (Count II, Count III, Count VII), Plaintiff seeks a declaratory



                                                  18
judgment stating that the TSOR does not apply to him. Because these allegations assert entitlement

to relief based not on constitutional grounds but rather on a particular interpretation of Tennessee

law, the Court will not dismiss these three counts in full on the previously discussed basis. The

Court will continue herein to analyze the parties’ arguments for dismissing Counts II, III and VII

insofar as the arguments relate to Plaintiff’s claim regarding whether, as a matter of state law, the

TSOR applies to him. By contrast, the Court will dismiss in full the following counts, which allege

only constitutional claims, against all Defendants with prejudice for the reason discussed above:

Count I, Count IV, Count V, Count VI, Count VIII.8



        8
           The Court notes that the following Counts are dismissed for the additional reasons
discussed below: Count II to the extent it is based on the right to international travel, Count III to
the extent it is based on the constitutional right to private employment, and Count VIII.
         Plaintiff has failed to adequately allege that he has standing to the extent Count II is based
on the right to international travel, particularly because Plaintiff has failed to adequately allege
that he has suffered an injury in fact. As discussed in more detail herein, to satisfy Article III’s
standing requirements, a plaintiff must, inter alia, show that he has suffered an injury-in-fact that
is concrete and particularized and actual or imminent, not conjectural or hypothetical. Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1548 (2016). “For an injury to be ‘particularized,’ it ‘must affect the
plaintiff in a personal and individual way.’” Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S.
555, 560 n.1 (1992)). “A ‘concrete’ injury,” on the other hand, “must be ‘de facto’; that is, it must
actually exist.” Id. Unless an alleged injury satisfies both requirements, it cannot give rise to
standing under Article III. Cunningham v. Rapid Response Monitoring Servs., Inc., 251 F. Supp.
3d 1187, 1193 (M.D. Tenn. 2017). Plaintiff alleges merely that he asked Defendant Clark whether
the restrictions of Tenn. Code Ann. § 40-39-204, including the need for written approval of the
designated law enforcement agency for travel out of the country, are applicable to him. (SAC ¶
53.) This is not sufficient to adequately allege an injury to confer standing. Plaintiff does not allege
that he sought to take an international trip for which he was denied permission or that he was
restricted from international travel. Plaintiff also does not allege that he ever travelled
internationally and was required to comply with the reporting requirements when doing so. Rather,
he merely discusses harm from alleged travel within the United States. The Court, therefore, finds
that Plaintiff cannot move forward with Count II to the extent he bases this claim on international
travel.
         Count III is dismissed to the extent Plaintiff relies on the theory that that he has been denied
his constitutional right to private employment due to the “1,000 feet exclusion distance.” Although
the “freedom to choose and pursue a career, ‘to engage in any of the common occupations of life,’
qualifies as a liberty interest which may not be arbitrarily denied by the State,” Wilkerson v.
Johnson, 699 F.2d 325, 328 (6th Cir. 1983) (quoting Meyer v. Nebraska, 262 U.S. 390, 399 (1923))
(citation omitted), the Sixth Circuit has also held that there is no “general right to private
                                                   19
   II.      Defendants Clark and Morgan’s Motion to Dismiss

         A. Counts II, III, and VII

         As just noted, at this stage of the Court’s analysis, Counts II, III, and VII survive in part.

Defendants Clark and Morgan move to dismiss these Counts on the grounds that, as police officers

employed by the Franklin Police Department, they are not the proper parties to these claims. The

Court agrees. Plaintiff has not alleged that Defendants Clark and Morgan personally are

responsible for deciding whether he must register in Tennessee’s Sex Offender Registry under the

TSOR Act or what obligations apply to him under the TSOR Act. Instead, as discussed below, the

SAC alleges that the TBI is the entity responsible for determining whether Plaintiff must register.

As to Defendant Morgan, the SAC says nothing in this regard, and as to Defendant Clark, the SAC



employment.” Cutshall v. Sundquist, 193 F.3d 466, 479 (6th Cir. 1999); see Doe v. Haslam, No.
3:16-cv-02862, 2017 WL 5187117, at *16 (Crenshaw, J.) (following Cutshall and holding that
there is no general right to private employment). Plaintiff has not alleged that he has been denied
the freedom to pursue a specific career. The Court, therefore, applies a rational basis test to the
TSOR Act’s restrictions on employment. See id. (citing Washington v. Glucksberg, 521 U.S. 702,
728 (1997)). To survive rational basis scrutiny, the statute need only be rationally related to a
legitimate government interest. See Johnson v. Bredesen, 624 F.3d 742, 746 (6th Cir. 2010).
Plaintiff has failed to plausibly allege a lack of a rational basis to protect a legitimate government
interest. The State Defendants have asserted a legitimate interest advanced by the restrictions—to
protect the public—which is rationally related to the restriction and, as Plaintiff alleges in the SAC,
does not stop him from obtaining private employment. Count III will therefore be dismissed to the
extent it is based on the theory of a constitutional right to private employment.
        The Court further finds Count VIII is subject to dismissal because Plaintiff has failed to
adequately allege standing to bring a claim challenging the constitutionality of the TSOR Act
under the Fifth Amendment based on a theory of self-incrimination. The SAC does not allege that
Plaintiff made incriminating statements, had the potential to make them, or asserted the privilege
as a basis for declining to answer questions. Plaintiff also has not alleged that he was criminally
prosecuted based on any such statement or that the government has attempted to use such statement
in a criminal proceeding. Although Plaintiff alleges under Count IX that he was arrested in August
2014 for failure to report a change of residency in Robertson County within 48 hours based on his
answers to compelled interrogation, he also alleges that the charge was dropped when evidence
showed that he had not in fact changed his address. (SAC ¶ 180.) Furthermore, Plaintiff has not
adequately alleged that any claim under Count VIII is based on the factual allegations related to
the August 2014 incident. Therefore, Plaintiff has failed to plausibly allege an injury-in-fact that
is not conjectural or hypothetical related to the Fifth Amendment’s right against self-incrimination.
                                                  20
alleges only that she “receives annual reports by those required to register on the TSOR.” (SAC ¶

9.) Accordingly, because the Court finds that Plaintiff has not adequately alleged that Defendants

Clark and Morgan are proper defendants for Plaintiff’s claims seeking a favorable interpretation

as to whether and how the TSOR applies to him, Counts II, III, and VII against them will be

dismissed with prejudice.

       B. Count IX

               1. Standing9

       The only remaining claim as to Defendants Clark and Morgan is Count IX, which alleges

a Section 1983 claim against them based on the alleged events of May 31, 2017. Defendants Clark

and Morgan seek dismissal of this count based on the argument that Plaintiff has failed to

adequately allege standing.10 A motion that alleges lack of standing is properly characterized as

a motion to dismiss due to the lack of subject-matter jurisdiction, cognizable under Rule

12(b)(1).11 See Forest City Residential Mgmt., Inc. ex rel. Plymouth Square Ltd. Dividend Hous.

Ass’n v. Beasley, 71 F. Supp. 3d 715, 722 (E.D. Mich. 2014) (citing Stalley v. Methodist

Healthcare, 517 F.3d 911, 916 (6th Cir. 2008)). The Article III standing doctrine limits the



       9
         Defendants Clark and Morgan appear to move to dismiss every Count against them based
on a lack of standing. But because the Court finds that Plaintiff has clearly alleged standing as to
Counts I-VIII, and Defendants Clark and Morgan have failed to point out any reason the Court
should find a lack of standing as to those Counts in particular, the Court did not specifically address
standing as to those Counts before dismissing them on other grounds.
       10
            Plaintiff asserts that Defendants Clark and Morgan have not adequately briefed this
argument. (Doc. No. 122 at 20 n.7.) The Court understands the basis for the assertion but ultimately
rejects it, particularly because Defendants Clark and Morgan’s brief has a section heading that
begins “Plaintiff has no standing.” (Doc. No. 102 at5.) The Court therefore will address this
argument here.
       11
          The Court notes that Defendants Clark and Morgan incorrectly characterize a motion to
dismiss for lack of standing as one being brought under Rule 12(b)(6).
                                                  21
category of litigants empowered to maintain a lawsuit in federal court to seek redress for a legal

wrong. Spokeo, Inc., 136 S. Ct. at 1547. Standing is a threshold question in every federal

case. Warth v. Seldin, 422 U.S. 490, 498 (1975). Where, as here, a case is at the pleading stage,

the plaintiff must “clearly . . . allege facts demonstrating” each element of standing. Id. at 518.

        “To satisfy Article III’s standing requirements, a plaintiff must show: ‘(1) [he] has suffered

an ‘injury-in-fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural

or hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and (3)

it is likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.’” Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d 576, 581 (6th Cir. 2016) (quoting Loren

v. Blue Cross & Blue Shield of Mich., 505 F.3d 598, 606-07 (6th Cir. 2007)). The Supreme Court

has emphasized that the requirement that an injury-in-fact be “concrete and particularized”

encompasses two distinct requirements. Spokeo, 136 S. Ct. at 1548. “For an injury to be

‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’” Id. (quoting Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992)). “A ‘concrete’ injury,” on the other hand,

“must be ‘de facto’; that is, it must actually exist.” Id. Unless an alleged injury satisfies both

requirements, it cannot give rise to standing under Article III. Cunningham, 251 F. Supp. 3d at

1193.

        Defendants Clark and Morgan appear to challenge only the first element of the standing

requirements.12 They claim that Plaintiff has failed to identify any “tangible damages” Plaintiff has

suffered from Defendants Clark and Morgan. The Court, however, finds that Plaintiff adequately

alleges that he has suffered an injury-in-fact. The SAC alleges that “appearing for an in-person

report under [certain] conditions causes Plaintiff to be shocked and extremely anxious from the



        12
             For this reason, the Court will not address the other elements.
                                                   22
possibility of arrest that generally arises during police station interrogations” in which Defendants

Clark and Morgan have been involved. (SAC ¶ 176.) In addition, the SAC alleges that “[t]hese

conditions present a hostile, coercive, isolating and inherently intimidating environment that

causes the plaintiff immense anxiety.” (SAC ¶ 179.) This is sufficient to confer standing. See

Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986) (quoting Gertz v. Robert Welch,

Inc., 418 U.S. 323, 350 (1974)) (holding that mental and emotional distress constitute compensable

injury in Section 1983 cases). Accordingly, the Court will not grant Defendant Clark and Morgan’s

motion based on Plaintiff’s alleged lack of standing.

               2. Qualified Immunity

       Count IX alleges Section 1983 liability based on alleged violations of both the Fourth

Amendment and the Fifth Amendment. Defendants Clark and Morgan argue that Count IX should

be dismissed because they are entitled to qualified immunity as to each of the alleged violations.

“Although a motion pursuant to Rule 12(b)(6) invites an inquiry into the legal sufficiency of the

complaint, not an analysis of potential defenses to the claims set forth therein, dismissal

nevertheless is appropriate when the defendant is entitled to a meritorious affirmative defense such

as qualified immunity.” Peatross v. City of Memphis, 818 F.3d 233, 240 (6th Cir. 2016). To survive

the motion to dismiss on qualified-immunity grounds, the plaintiff must allege facts that “plausibly

mak[e] out a claim that the defendant’s conduct violated a constitutional right that was clearly

established [by] law at the time, such that a reasonable officer would have known that his conduct

violated that right.” Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015). The plaintiff also must

allege with particularity “facts that demonstrate what each defendant did to violate the asserted

constitutional right.” Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 564 (6th Cir. 2011)

(internal citations, quotation marks, and emphasis omitted). “The test is whether, reading the


                                                 23
complaint in the light most favorable to the plaintiff, it is plausible that an official’s acts violated

the plaintiff’s clearly established constitutional right.” Id. at 562-63.

        In analyzing the issue of qualified immunity, the “first step is to determine if the facts

alleged make out a violation of a constitutional right. The second is to ask if the right at issue was

‘clearly established’ when the event occurred such that a reasonable officer would have known

that his conduct violated it.” Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th Cir.

2013) (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)). Although these two steps may be

addressed in either order, both steps must be answered in the affirmative for the plaintiff’s claim

to proceed. Id. (citing Pearson, 555 U.S. at 236). If either step is not satisfied, then qualified

immunity shields the government officer from civil damages. Id. With this background in mind,

the Court addresses, in turn, whether each claim of constitutional violations survives the instant

Motion to Dismiss.

                        a. Fourth Amendment

        Defendants Clark and Morgan appear to argue that they are entitled to qualified immunity.

Specifically, Defendants Clark and Morgan first argue that Plaintiff has not adequately alleged that

his Fourth Amendment rights were violated, given that “neither the United States Supreme Court,

nor any Circuit Court of Appeals, has ever held that the in-person registration process for sex

offenders constitutes a seizure for purposes of the Fourth Amendment.” (Doc. No. 102 at 10.) The

Court believes that this argument misconstrues the central issue on this aspect of the motion. The

issue here is not whether the in-person registration requirement for sex offenders in general

constitutes a seizure. Rather, the issue is whether Plaintiff has adequately alleged that Defendants

Clark and Morgan unreasonably seized him. If the answer is yes, then the Court must also

determine whether the right of Plaintiff to be free from such alleged conduct was clearly


                                                  24
established when the event occurred such that a reasonable officer would have known that his

conduct violated it. If the answer to both questions is yes, then Defendant Clark and Defendant

Morgan’s Motion to Dismiss based on qualified immunity fails.

         The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

“Law enforcement officers do not violate the Fourth Amendment’s prohibition of unreasonable

seizures merely by approaching individuals on the street or in other public places and putting

questions to them if they are willing to listen.” United States v. Drayton, 536 U.S. 194, 200 (2002).

A consensual encounter becomes a seizure requiring reasonable suspicion or probable cause “only

if, in view of all of the circumstances surrounding the incident, a reasonable person would have

believed that he was not free to leave.” United States v. Mendenhall, 446 U.S. 544, 554 (1980).

         The question of whether a seizure has occurred within the meaning of the Fourth

Amendment is an objective one. Peete v. Metro. Gov’t of Nashville & Davidson Cty., 486 F.3d

217, 220 (6th Cir. 2007). The Supreme Court has defined a “seizure” as “meaningful interference,

however brief, with an individual’s freedom of movement.” United States v. Jacobsen, 466 U.S.

109, 113 n.5 (1984). Furthermore, the Supreme Court has made clear that the meaningful

interference constituting a seizure can take the form of either physical force or a show of

authority. See Mendenhall, 446 U.S. at 553. Circumstances indicating a seizure include: the

threatening presence of several officers, the display of a weapon by an officer, some physical

touching of the citizen, or the use of language or tone of voice indicating that compliance with the

officer’s request might be compelled. See Crawford v. Geiger, 656 F. App’x 190, 202 (6th Cir.

2016).




                                                 25
       The Court finds that Plaintiff has adequately alleged that Defendants Clark and Morgan

violated his Fourth Amendment right to be free from an unreasonable seizure. The SAC pertinently

alleges the following: When Plaintiff arrived at the FPD for an appointment to update his

information on the TSOR, Defendant Morgan authoritatively declared that the only way the update

to the TSOR would take place was if Plaintiff, without counsel, would go into a side room that had

a door closed and update his information. (SAC ¶ 77.) When Plaintiff’s counsel insisted that

Plaintiff was not going to subject himself to interrogation without counsel, Defendant Morgan

declared that they would leave the door to the room open and that counsel could stand at the

threshold but not go in. (Id. ¶ 78.) When challenged and asked again to respond whether the

procedure of not allowing counsel to accompany his client was a department policy, Defendant

Morgan said yes. (Id. ¶ 79.) Plaintiff then entered the room with Defendant Clark to update his

information while Plaintiff’s counsel stood outside, not allowed to enter the room, and Defendant

Morgan, armed with a firearm, stood over him to ensure compliance. (Id. ¶ 83.) These Defendants

“[d]emand[ed] that [he] enter a particular room and subject himself to interrogation where he is

subject to arrest for failing to ‘report’ updated information . . . ” (Id. ¶ 175.) From these

circumstances, Plaintiff draws the legal conclusion (which the Court does not accept or reject for

purposes of this motion) that he was placed “in custody” for constitutional purposes. (Id. ¶ 179.)

       Viewing the totality of the circumstances, the Court finds that Plaintiff has adequately

alleged that he was unreasonably seized in violation of the Fourth Amendment. Plaintiff has

alleged circumstances that the Sixth Circuit has said indicate a seizure: the threatening presence of

multiple officers, the display of a weapon by an officer, and the use of language or tone that

indicate that compliance with the officer’s request is compelled. Based on Plaintiff’s factual

allegations, which the Court must accept as true for purposes of resolving the instant Motion to



                                                 26
Dismiss, Defendants Clark and Morgan did not have reasonable suspicion or probable cause to

justify the seizure. Accordingly, the Court finds that Plaintiff has prevailed on the first of the two

questions that are determinative of Defendant Clark and Morgan’s qualified immunity claim.13

       Accordingly, the Court proceeds to the second question, determining whether the right of

Plaintiff to be free from an unreasonable seizure was clearly established when he went to the FPD

in May 2017 such that a reasonable officer would have known that Defendants’ alleged conduct

violated it. The Court finds that it was. While “clearly established” does not mean that “an official

action is protected by qualified immunity unless the very action in question has previously been

held unlawful,” Anderson v. Creighton, 483 U.S. 635, 640 (1987), it does imply that the

unlawfulness of the official action must be reasonably apparent. Centanni v. Eight Unknown

Officers, 15 F.3d 587, 592 (6th Cir. 1994). Accordingly, the phrasing of the issue must be

sufficiently particularized so as not to render the defense meaningless by converting it “into a rule

of virtually unqualified liability simply by alleging violation of extremely abstract

rights.” Anderson, 483 U.S. at 639.

       In light of the decisions discussed above, the Court concludes without difficulty that long

prior to May 2017 it had been clearly established that the seizure of an individual requires

reasonable suspicion or probable cause of criminal activity,14 such that a reasonable officer would

have had fair warning that such conduct would violate the Fourth Amendment. Surely, any



       13
          Defendants do not argue that Plaintiff could have left without updating his information
and for that reason was not in custody, and the allegations in Paragraphs 175 and 179 of the SAC
imply that Plaintiff’s departure was not an option.
       14
          Any formal arrest and any seizure “having the essential attributes of a formal arrest,
is unreasonable unless it is supported by probable cause.” Michigan v. Summers, 452 U.S. 692,
700 (1981). A more limited intrusion may be justifiable under the lesser “reasonable suspicion”
standard. Florida v. Royer, 460 U.S. 491, 514 (1983).


                                                 27
reasonable officer would understand that a seizure without probable cause or reasonable suspicion

has simply not been tolerated by the Supreme Court and Sixth Circuit precedent. See Cupp v.

Murphy, 412 U.S. 291, 294 (1973) (“Nothing is more clear than that the Fourth Amendment was

meant to prevent wholesale intrusions upon the personal security of our citizenry, whether these

intrusions be termed arrests or investigatory detentions.” (internal quotation marks and citation

omitted)). Likewise, the Court finds that a reasonable officer would have had fair warning that

Defendant Clark and Defendant Morgan’s alleged conduct—in summary, telling a person that he

must go into a particular room and answer questions or else be subject to arrest for a purported

failure to provide “updated” information—constituted a seizure without probable cause.

Accordingly, Count IX Defendant Clark and Morgan’s Motion to Dismiss to the extent that count

relies on a Fourth Amendment theory.15

                       b. Fifth Amendment

       Plaintiff’s Fifth Amendment Section 1983 claim against Defendants Clark and Morgan, as

alleged as part of Count IX, appears to be based on two theories: (1) denial of Plaintiff’s right

against self-incrimination; and (2) denial of Plaintiff’s right to have counsel present during

questioning. The Court now addresses whether Defendants Clark and Morgan are entitled to

qualified immunity as to each theory in turn.16




       15
         The Court declines to address Plaintiff’s ex post facto argument in connection with his
Section 1983 claim against Defendants Clark and Morgan because such a theory is not alleged in
the SAC as a basis for Section 1983 liability against those Defendants.
       16
          Defendants Clark and Morgan frame Plaintiff’s Fifth Amendment claims as based on a
theory of retaliation. The Court disagrees with this interpretation of the SAC, which in the Court’s
view contains no claim of Fifth Amendment retaliation.
                                                  28
                               i.      Self-Incrimination

       The first issue is whether the facts alleged in the SAC adequately allege a violation of

Plaintiff’s Fifth Amendment right against self-incrimination. The Fifth Amendment provides that

“no person . . . shall be compelled in any criminal case to be a witness against himself.” U.S. Const.

amend V. The Sixth Circuit, following Supreme Court precedent, has held that “‘[m]ere coercion

does not violate the . . . Self-Incrimination Clause absent use of the compelled statements in a

criminal case.’” McKinley v. City of Mansfield, 404 F.3d 418, 430 (6th Cir. 2005) (quoting Chavez

v. Martinez, 538 U.S. 760, 769 (2003) (plurality opinion) (footnote omitted)). “It is only

once compelled incriminating statements are used in a criminal proceeding, as a plurality of six

justices held in Chavez v. Martinez, that an accused has suffered the requisite constitutional injury

for purposes of a § 1983 action.” Id. (citing Chavez, 538 U.S. at 769); see also Haddad v. Gregg,

910 F.3d 237, 253 (6th Cir. 2018) (“Plaintiff’s statements have not been used in a criminal

proceeding against him. The Court finds no Fifth Amendment violation.”); Lingler v. Fechko, 312

F.3d 237, 238-40 (6th Cir. 2002) (finding no Fifth Amendment violation sufficient to sustain a §

1983 action where police officer-employees who had made incriminating statements in

compulsory interviews with superiors were never prosecuted). The SAC does not allege that

Plaintiff even made incriminating statements, much less that Defendants Clark and Morgan

compelled such incriminating statements let alone ones that were then used in a criminal

proceeding. Accordingly, Plaintiff fails to adequately allege his Fifth Amendment claim, which

will be dismissed pursuant to Rule 12(b)(6).17



17
   Defendants Clark and Morgan’s Motion to Dismiss was brought under Rule 12(b)(6) for failure
to state a claim, and the Court ultimately concludes that dismissal is proper under this rule, and
thus is a dismissal on the merits. The Court has considered whether instead the dismissal should
be under Rule 12(b)(1) for lack of subject-matter jurisdiction (lack of injury-in-fact to support
standing), but discerns that most cases treat lack of use of statements in a criminal prosecution as
                                                 29
                               ii.     Right to Counsel

       The next issue is whether the facts alleged in the SAC adequately allege a violation of

Plaintiff’s Fifth Amendment right to counsel. The Court finds that, for the reasons just discussed,

he does not. The Fifth Amendment protects a person from self-incrimination, and as part of that

protection there is an inferred Fifth Amendment right to counsel as contrasted with the Sixth

Amendment right to counsel. Thus, the Fifth Amendment has been interpreted to require police to

give “Miranda warnings,” including advisements regarding the right to an attorney (perhaps

appointed at public expense), in certain circumstances and “to require suspects to voluntarily waive

their rights to counsel before custodial interrogation may proceed” Brown v. City of Franklin, No.

3-10-1146, 2011 WL 2971092, at *6 (M.D. Tenn. July 20, 2011). As previously discussed, it is

only once compelled incriminating statements are used in a criminal proceeding that an accused

has suffered the requisite constitutional injury for purposes of a Section 1983 action under the Fifth

Amendment. Because no allegedly coercive statements have been used against the Plaintiff in a

criminal proceeding, Plaintiff has not been injured by any statements allegedly made in violation

of the Fifth Amendment. Thus, Plaintiff fails to adequately allege his Fifth Amendment claim.

Again, the analysis need not go further. Plaintiff’s Section 1983 claim against Defendants Clark

and Morgan based on the Fifth Amendment cannot survive the instant Motion to Dismiss.18




grounds for dismissal (or judgment) on the merits, rather than grounds for dismissal for lack of
subject-matter jurisdiction (and thus dismissal not on the merits). See, e.g., Lingler, 312 F.3d at
239-40 (affirming summary judgment granted on this basis).
       18
           The Court again notes that the parties consistently confuse Plaintiff’s overarching
constitutional claims with his Section 1983 claims against Defendants Clark and Morgan. The
relevant issue on Defendants Clark and Morgan’s Motion to Dismiss is not whether the TSOR Act
violates the Constitution, but rather whether Plaintiff has plausibly alleged that Defendants Clark
and Morgan’s actions violated Plaintiff’s constitutional rights.


                                                 30
          In light of the foregoing, Defendants Clark and Morgan’s motion will be granted with

respect to Counts I-VIII, and those claims will be dismissed with prejudice. Defendant Clark and

Morgan’s Motion to Dismiss will be denied as to Plaintiff’s Section 1983 claim (Count IX) because

Plaintiff can maintain his Section 1983 claim based on the Fourth Amendment (though not the

Fifth Amendment).

   III.        Defendant Franklin’s Motion to Dismiss

               A. Counts II, III, and VII

          Defendant Franklin moves to dismiss these counts. Based on the Court’s decision in Part

I, the Court need only analyze whether Plaintiff has plausibly stated a claim against Defendant

Franklin in connection with his request for a declaration that the TSOR does not apply to him. The

SAC does not allege that that Defendant Franklin has anything to do with deciding the applicability

of the TSOR to Plaintiff. Accordingly, because the Court finds that Plaintiff has not plausibly

alleged that Defendant Franklin is the proper defendant for Plaintiff’s claims interpreting whether

and how the TSOR applies to him, Counts II, III, and VII against it will be dismissed with

prejudice.

               B. Count X

                  1. Standing19

          The only remaining claim against Defendant Franklin is Count X, which asserts a Section

1983 claim. Defendant Franklin first moves to dismiss this claim based on the argument that



          19
           The Court notes that standing would generally be the first issue that it would address,
given that standing relates to the Court’s jurisdiction. However, because the Court finds that
Plaintiff has clearly alleged standing as to Counts I-VIII, and Defendant Franklin has failed to
point out any reason the Court should find in the contrary as to these specific counts, the Court did
not specifically address standing as to those Counts before dismissing them on other grounds.


                                                 31
Plaintiff has failed to adequately allege standing; this argument is evaluated under the applicable

standard discussed above. Defendant Franklin appears to challenge only the first element of the

standing requirements, claiming that Plaintiff has failed to identify any “tangible damages”

Plaintiff has suffered from its actions.20 The Court, however, finds that Plaintiff adequately alleges

that he has suffered an injury-in-fact in the form of mental distress. Count IX alleges that

“appearing for an in-person report under [certain] conditions causes Plaintiff to be shocked and

extremely anxious from the possibility of arrest that generally arises during police station

interrogations.” (SAC ¶ 176.) Count IX also alleges that “[t]hese conditions present a hostile,

coercive, isolating and inherently intimidating environment that causes the plaintiff immense

anxiety.” (Id. ¶ 179.) Count X, in turn, attributes (at least implicitly) this same mental distress to

the actions of Defendant Franklin. This is sufficient to confer standing. See Stachura, 477 U.S. at

307 (quoting Gertz, 418 U.S. at 350) (stating that an injury based on humiliation and mental and

emotional distress is sufficient to confer standing for an action under § 1983). Accordingly, the

Court will not grant Defendant Franklin’s based on Plaintiff’s alleged lack of standing.

                    2. Plausibility

          Defendant Franklin moves to dismiss Count X against it on the additional ground that

Plaintiff has failed to plausibly allege municipal liability under Section 1983. A municipality can

be liable under Section 1983 only if the plaintiff establishes that: “(1) the plaintiff’s harm was

caused by a constitutional violation; and (2) the [municipality] was responsible for that violation.”

Spears v. Ruth, 589 F.3d 249, 256 (6th Cir. 2009). Municipalities cannot be held liable under

Section 1983 on a respondeat superior theory. Monell, 436 U.S. at 691 (1978). Instead,


          20
               Because Defendant Franklin challenges only this element, the Court will not address the
others.


                                                    32
“municipalities are liable for harms resulting from a constitutional violation only when the injury

resulted from an ‘implementation of [the municipality’s] official policies or established customs.’”

Spears, 589 F.3d at 256 (quoting Monell, 436 U.S. at 708 (Powell, J., concurring)) (emphasis in

original).

        As indicated above, with respect to the first element of municipal liability (i.e., a harm

caused by a constitutional violation), the Court has determined that Plaintiff has made plausible

allegations as to his Fourth Amendment theory, but not his Fifth Amendment theory. Thus,

Plaintiff’s municipal liability claim against Defendant Franklin fails to the extent it is based on the

Fifth Amendment, but the Court will proceed to address below whether Plaintiff has plausibly

alleged the second element (and final) element of municipal liability based on his Fourth

Amendment theory. The SAC appears to allege two theories of municipal liability: Defendant

Franklin (1) developed and maintained policies and customs exhibiting deliberate indifference to

Plaintiff’s constitutional rights, and (2) inadequately supervised, and failed to train, its employees

regarding the TSOR’s violation of the ex post facto clause of the U.S. Constitution and the

interrogation and detention of those seeking to update their TSOR registration. The Court discusses

each theory in turn.

               a. Defendant Franklin’s Alleged Illegal Policies

        The SAC does not specifically allege that Defendant Franklin had an illegal policy related

to the alleged Fourth Amendment violation discussed above. The only policy of Defendant

Franklin alleged in the SAC—the FPD’s policy of interrogation, and specifically interrogation

without counsel (SAC ¶ 78)—relates to Plaintiff’s failed Fifth Amendment claim. As for a possible

Fourth Amendment claim, the SAC vaguely alleges that Defendant Franklin had registration

requirements contemplating a registrant’s entry into a particular interrogation room. But this is


                                                  33
insufficient to plausibly allege a claim, because Plaintiff’s mere required entry into the alleged

interrogation room would not per se effect a violation of Plaintiff’s Fourth Amendment rights.

       In sum, Plaintiff fails to allege that Defendant Franklin had any policy—let alone an illegal

policy—specifically related to his Fourth Amendment claim, and Plaintiff fails to adequately

allege an underlying Fifth Amendment violation, Plaintiff cannot maintain a Section 1983 claim

against Defendant Franklin based on the “policy” theory.

               b. Defendant Franklin’s Alleged Inadequate Supervision and Failure to
                  Train

       “‘A systematic failure to train police officers adequately is a custom or policy which can

lead to municipal liability.’” Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (quoting Miller

v. Sanilac Cnty., 606 F.3d 240, 255 (6th Cir. 2010)).21 “A municipality’s culpability for a

deprivation of rights is at its most tenuous where a claim turns on a failure to train.” Connick v.

Thompson, 563 U.S. 51, 60 (2011) (citing Oklahoma City v. Tuttle, 471 U.S. 808, 822-23 (1985)).

Under a failure-to-train theory of municipal liability, a plaintiff must show that: (1) a training

program is inadequate to the tasks that the officers must perform; (2) the inadequacy is the result

of the defendant’s deliberate indifference; and (3) the inadequacy is closely related to or actually

caused the plaintiff’s injury. Plinton v. County of Summit, 540 F.3d 459, 464 (6th Cir. 2008).

       Deliberate indifference “is a stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action.” Bd. of Cty. Comm’rs v. Brown,

520 U.S. 397, 410 (1997). In the context of a failure to train claim, deliberate indifference can be




       21
            The Court notes that “[l]iability for unconstitutionally inadequate supervision or
discipline is treated, for all intents and purposes, as a failure to train.” Okolo v. Metro. Gov’t of
Nashville, 892 F. Supp. 2d 931, 943 (M.D. Tenn. 2012); see Hall v. Metro. Gov’t of Nashville &
Davidson Cty., No. 3:17-CV-01268, 2018 WL 305751, at *20 (M.D. Tenn. Jan. 5, 2018) (“Claims
of inadequate supervision or discipline are treated as failure to train claims.”).
                                                 34
demonstrated in two ways: “through evidence of prior instances of unconstitutional conduct

demonstrating that the [municipality] had notice that the training was deficient and likely to cause

injury but ignored it,” or “through evidence of a single violation of federal rights, accompanied by

a showing that the [municipality] had failed to train its employees to handle recurring situations

presenting an obvious potential for such a violation.” Harvey v. Campbell County, Tenn., 453 F.

App’x 557, 562-63 (6th Cir. 2011) (internal citations omitted). Deliberate indifference based on a

single violation of rights requires “a complete failure to train the police force, training that is so

reckless or grossly negligent that future police misconduct is almost inevitable or would properly

be characterized as substantially certain to result.” Id. at 567 (citing Hays v. Jefferson Cnty., 668

F.2d 869, 874 (6th Cir. 1982)).

                       i. Defendant Franklin’s Alleged Failure to Train, and Inadequate
                          Supervision of, Employees Regarding the TSOR’s Alleged
                          Violation of the Ex Post Facto Clause of the U.S. Constitution

       The Court finds that Plaintiff has failed to plausibly allege a Section 1983 claim against

Defendant Franklin based on the alleged failure to train, and inadequate supervision of, employees

regarding the TSOR’s alleged violation of the Ex Post Facto Clause of the U.S. Constitution. The

retroactive application of (burdensome) TSOR Act provisions enacted after a convict’s offense

conduct has never been declared a violation of the Ex Post Facto Clause. Therefore, Plaintiff

cannot plausibly allege that the FPD’s training program is inadequate on this basis. See Ruffin v.

Cuyahoga Cty., Ohio, 708 F. App’x 276, 278 (6th Cir. 2018) (“Ruffin must show that [the

municipal defendants’] alleged failures to train amounted to deliberate indifference. But the

municipal defendants cannot be deliberately indifferent to a right that has yet to be clearly

established.” (emphasis in original) (internal quotation marks and citations omitted)). Furthermore,

the SAC does not allege in a non-conclusory fashion how this specific alleged inadequate training


                                                 35
(and supervision) concerning the Ex Post Facto Clause was closely related to, or actually caused,

the violation of Plaintiff’s Fourth Amendment rights. Accordingly, Plaintiff cannot maintain a

Section 1983 claim against Defendant Franklin based on the “failure to train or supervise as to the

Ex Post Facto Clause” theory.

                        ii. Defendant Franklin’s Alleged Failure to Train, and Inadequate
                            Supervision, of Employees Regarding Interrogation and Detention
                            of Those Seeking to Update their TSOR Information

         The Court finds that Plaintiff has failed to plausibly allege a Section 1983 claim against

Defendant Franklin based on its alleged failure to train, and the inadequate supervision of,

employees regarding the interrogation and detention of those seeking to update their TSOR

information. The SAC fails to allege in a non-conclusory fashion that any inadequacy in training

(or supervision) is closely related to, or actually caused, Plaintiff’s alleged injury. Accordingly,

Plaintiff cannot maintain a Section 1983 against Defendant Franklin based on the “failure to train

or supervise as to the updating of TSOR information” theory.

         In sum, the Court finds that Plaintiff cannot proceed with his Section 1983 claim against

the City of Franklin based on any theory alleged in the SAC. Count X therefore will be dismissed

with prejudice. Counts I-VIII also will be dismissed with prejudice for the aforementioned reasons.

Thus, Defendant Franklin will be terminated as a Defendant in this case.

   IV.      Defendants Elliott and Rikal’s Motion to Dismiss

         A. Counts II, III, and VII

         Defendants Elliott and Rikal move to dismiss Counts II, III, and VII because, as police

officers employed by Metro Nashville Police Department sued in their individual capacity, they

are not the proper parties to these counts. The Court agrees. Plaintiff has not alleged that

Defendants Elliott and Rikal were responsible for deciding whether he must register in Tennessee’s


                                                 36
Sex Offender Registry under the TSOR or what obligations apply to him under the TSOR. Instead,

as discussed below, the SAC alleges that the TBI is the entity responsible for determining whether

Plaintiff must register. Accordingly, because the Court finds that Plaintiff has not plausibly alleged

that Defendants Elliott and Rikal are proper defendants as to Plaintiff’s claims seeking a favorable

determination as to whether and how the TSOR applies to him, Counts II, III, and VII against them

will be dismissed with prejudice.

       B. Count XI

       Count XI contains the following theories of liability under Section 1983 against these two

Defendants based on their alleged personal encounters with Plaintiff: (1) violation of Plaintiff’s

Fourth Amendment right against unlawful seizure; (2) violation of Plaintiff’s Fifth Amendment

right (both the right to remain silent and the right not to suffer retaliation for exercising the right

to remain silent); and (3) violation of Plaintiff’s due process rights. (SAC ¶¶ 192-93.)22 Defendants

Elliott and Rikal move to dismiss all theories of liability in Count XI based on qualified immunity.

The Court refers to the qualified immunity standard stated above and addresses each theory in turn.

               1. Fourth Amendment

       Defendants Elliott and Rikal argue that Plaintiff’s Section 1983 claim based on the Fourth

Amendment should be dismissed because Defendants Elliott and Rikal are entitled to qualified

immunity.23 The Court agrees.



       22
          The Court declines to address Plaintiff’s ex post facto argument as it relates to his Section
1983 claim against Defendants Elliott and Rikal, because such a theory is not alleged in the SAC
as a basis for Section 1983 liability against those Defendants.
       23
          The Court believes that here again the parties’ arguments misconstrue the central issue.
The issue here is not whether the in-person registration requirement for sex offenders in general
constitutes a seizure. Rather, the issue is whether Plaintiff has adequately alleged that Defendants
Elliott and Rikal unreasonably seized him.
                                                  37
       The SAC alleges the following about the first encounter, which allegedly took place on

September 28, 2017 when Plaintiff went to register his information in Davidson County

contemporaneously with moving there. (SAC ¶¶ 100-01.) Defendant Rikal greeted Plaintiff when

he went to the window at the appropriate location in Davidson County to give his updated

information pursuant to the TSOR Act. (Id. ¶ 102.) Defendant Rikal then asked Plaintiff several

questions, including whether there were any changes and whether he had a new vehicle. (Id.) When

Plaintiff told Defendant Rikal that everything was on the paper he had handed to Defendant Rikal

several times, Defendant Rikal became annoyed and handed Plaintiff back his forms and told him,

“I’ll get to you in order after I get to everybody else who’s going to cooperate.” (Id.)

       After everyone else was taken care of, Plaintiff again approached the window and

Defendant Rikal insisted on attempting to interrogate Plaintiff. (Id. ¶ 103.) Plaintiff again told

Defendant Rikal that the information was on the paper Plaintiff had handed to Defendant Rikal.

(Id.) Defendant Rikal then “began to deliberately slow walk entering the information from the

form into his computer in retaliation [for Plaintiff exercising his right to remain silent], making

[Plaintiff] stand there and continue waiting.” (Id. ¶ 104.) Defendant Rikal then suggested to

Plaintiff that if Defendant Rikal made a mistake entering information from the paper form to the

computer, it would force him (Defendant Rikal) to go back in and correct it and thus cause Plaintiff

to “stand here longer.” (Id. ¶ 105.) Defendant Rikal also asked Plaintiff what “year does the tag

expire? Don’t know? Are you going to feel comfortable calling me back and giving it to me over

the phone?” (Id. ¶ 108.) Plaintiff replied that he could have “my attorney do it,” and Defendant

Rikal said, “sure.” (Id.) Defendant Rikal then closed the door on Plaintiff claiming that he had to

go look up some information. (Id. ¶ 109.)




                                                 38
       After another waiting period, Defendant Elliott entered the room. (Id.) Defendant Elliott

said that Plaintiff had to provide the vehicle’s expiration date himself but that he could have his

attorney with him. (Id.) The SAC further alleges, “In all, to enter one vehicle and one address, it

consumed two and a half hours of [Plaintiff’s] time.” (Id. ¶ 110.)

       The Court finds that Plaintiff has failed to adequately allege that this encounter was a

seizure. The SAC does not allege any of the circumstances that indicate a seizure under the

aforementioned standard. Plaintiff has not alleged that Defendants Elliott and Rikal applied

physical force or otherwise interfered with his freedom of movement. The SAC does not allege

that Defendants Elliott and Rikal displayed a weapon, touched Plaintiff, or requested anything

specifically from Plaintiff in a tone that indicated that compliance with such a request was

compelled. Rather, the allegations suggest just the opposite of a seizure—that Plaintiff was in a

public office environment and was free to leave and return later, an option Defendants Elliott and

Rikal specifically presented to Plaintiff, according to Plaintiff himself. Because Plaintiff has failed

to plausibly allege that the September 28, 2017 encounter was a seizure, Plaintiff has failed to

allege a violation of Plaintiff’s constitutional rights. Accordingly, Defendants Elliott and Rikal are

entitled to qualified immunity (based on step one of the qualified-immunity analysis) to the extent

Plaintiff’s Section 1983 claim under the Fourth Amendment is based on this encounter.24



       24
           There is a distinction between granting Defendants’ motion due to Plaintiff’s failure to
state a claim and granting Defendants’ motion based on qualified immunity. See, e.g., Ongori v.
Hawkins, No. 16-2781, 2017 WL 6759020, at *2 (6th Cir. Nov. 15, 2017) (“the district court’s
decision [to dismiss] was not based upon qualified immunity but rather on [the plaintiff’s] failure
to state a claim for relief.”) But this may be a distinction without a difference. As a district court
in this Circuit recently explained:

               Put another way, “whether a particular complaint sufficiently alleges a
       clearly established violation of law cannot be decided in isolation from the facts
       pleaded.” Ashcroft v. Iqbal, 556 U.S. 662, 673 (2009). As a result, “the standard for
       whether [a defendant] is entitled to qualified immunity essentially collapses into
                                                  39
       The Court also finds that Defendant Elliott is entitled to qualified immunity as to the second

alleged encounter on December 18, 2017 between Plaintiff and Defendant Elliott because Plaintiff

fails to plausibly allege that a reasonable detective, such as Defendant Elliott, would have known

that his conduct violated a clearly established right when the event occurred.25 The SAC alleges

that on December 18, 2017, Plaintiff appeared at the Davidson County Sex Offender Registry

office for his annual report. (Id. ¶ 120.) During this encounter, Defendant Elliott was repeatedly

asked whether Plaintiff was “free to leave.” (Id. ¶ 125.) Defendant Elliott responded that if Plaintiff

did not sign the paperwork, it would be a violation. (Id.) Plaintiff then signed the electronic pad




       the standard for whether [a plaintiff] has sufficiently plead his claim for relief.”
       Jackson v. Jernigan, 3:16-CV-750-JHM, 2017 WL 1962713, at *7 (W.D. Ky. May
       11, 2017) (citing Keating v. City of Miami, 598 F.3d 753, 760 (11th Cir. 2010) (“At
       the motion to dismiss stage in the litigation, the qualified immunity inquiry and the
       Rule 12(b)(6) standard become intertwined”) and Morgan v. Swanson, 659 F.3d
       359, 384 (5th Cir. 2011) (“At the 12(b)(6) stage, to hold that the defendant violated
       the law at step one of the qualified-immunity analysis ... is simply to say that the
       plaintiff has stated a claim upon which relief may be granted”)). Therefore, rather
       than address qualified immunity separately, the Court addresses the issues under
       the 12(b)(6) framework.

Dahl v. Kilgore, No. 3:18-CV-501-CRS, 2018 WL 6574785, at *3 (W.D. Ky. Dec. 13, 2018); see
also Jackson v. Schultz, 429 F.3d 586, 589 (6th Cir. 2005) (“[T]his circuit permits a reviewing
court to dismiss under Fed. R. Civ. P. 12(b)(6) based on qualified immunity.”)

        Thus, whether couched in terms of “failure to state a claim” or “qualified immunity”
dismissal here is granted under Rule 12(b)(6). The Court here couches it in terms of the latter rather
than the former only because these Defendants did so in their motion. Because the Court finds that
Defendants Elliott and Rikal are entitled to qualified immunity on the basis that they did not “seize”
Plaintiff, the Court declines to address Defendants’ additional argument that Defendant Rikal’s
actions were reasonable.
       25
           For the purposes of appropriately addressing Defendant Metro’s motion below, the Court
will assume arguendo that the SAC adequately alleges that Defendant Elliott violated Plaintiff’s
Fourth Amendment rights in his encounter with Plaintiff on December 18, 2017. However, as
discussed herein, Plaintiff cannot prevail on that theory, because Plaintiff fails to plausibly allege
that a reasonable detective, such as Defendant Elliott, would have known that his conduct violated
a clearly established right when the event occurred.
                                                  40
with “I do not agree” and “under threat of arrest.” (Id. ¶ 127.) After Plaintiff’s signing, Defendant

Elliott was again asked whether Plaintiff was free to leave. (Id.) Defendant Elliott gave a vague

and evasive answer of “[k]ind of thinking the instruction form is going to come up, let me check

and see.” (Id.) When asked “[s]o that’s a no?,” Defendant Elliott responded, “Well, I don’t want

him to be in violation.” (Id.)

       Although Plaintiff’s right to be free from an unreasonable seizure is clearly established,

Plaintiff fails to point to a single case indicating that a detective’s statement to Plaintiff—that

failure to sign paperwork related to the TSOR would be “a violation”—clearly creates a

circumstance constituting an unreasonable seizure in violation of the Fourth Amendment. It is one

thing for an officer—prudently or imprudently—to opine that if a person leaves without first

signing something, it would be “a violation” of the law. It is quite another for an officer to

objectively indicate that if the person in fact attempts to leave without first signing the paperwork,

the person promptly will be arrested or otherwise prevented from leaving. Plaintiff fails to show

why the former plausibly indicates the latter under the current alleged circumstances. Nor is it

clear (even if it is ultimately deemed true) that a reasonable person in Plaintiff’s shoes would take

the officer’s non-committal answers, given while occupied with ministerial tasks in an office

environment, to mean that Plaintiff was not free to leave unless and until he signed the

paperwork.26 Indeed, no facts alleged in the complaint support such a position. Defendant Elliott,

therefore, is entitled to qualified immunity (based at least on step two, if not step one, of the

qualified immunity analysis) as to the Fourth Amendment claim arising from this second



       26
          The Court here will assume arguendo that Plaintiff’s option to sign the paperwork does
not turn what otherwise would be a seizure into a non-seizure, i.e., the Court’s analysis assumes
that Plaintiff had the right to refuse to sign without diminishing his Fourth Amendment rights
against an unreasonable seizure.


                                                 41
encounter. Accordingly, Plaintiff cannot maintain his Section 1983 claim against Defendants

Elliott and Rikal to the extent it is based on the Fourth Amendment.

                  2. Fifth Amendment

        Although Plaintiff’s Section 1983 claim against Defendants Elliott and Rikal based on the

alleged Fifth Amendment violations is not stated with ideal clarity, the Court interprets that claim

as based on the following theories: (1) violation of Plaintiff’s right against self-incrimination; and

(2) retaliation against Plaintiff for exercising his right to remain silent.27

        In regard to the first theory, the Court starts by addressing whether the facts alleged in the

SAC adequately allege that Defendants Elliott and Rikal violated Plaintiff’s Fifth Amendment

right        against   self-incrimination.      As        discussed    above,    “[i]t    is     only

once compelled incriminating statements are used in a criminal proceeding . . . that an accused has

suffered the requisite constitutional injury for purposes of a § 1983 action.” McKinley, 404 F.3d at

430. The SAC does not allege that Plaintiff even made incriminating statements, much less that

Defendants Elliott and Rikal compelled incriminating statements—let alone ones that were then

used in a criminal proceeding against him. Accordingly, Plaintiff fails to adequately allege that he

has suffered the requisite constitutional injury to bring this claim against Defendants Elliott and

Rikal. The analysis need not go further. Defendants Elliott and Rikal are therefore entitled to

qualified immunity (based on step one of the qualified-immunity analysis) as to the first theory of

Plaintiff’s Fifth Amendment Section 1983 claim discussed above and that claim against them will

be dismissed with prejudice.28


        27
           These Defendants’ briefing focused heavily on the second of these theories, though
parts of it are also applicable to the first theory.
        28
         The claim will be dismissed pursuant to Rule 12(b)(6) based on qualified immunity (as
opposed to failure to state a claim, which, as explained above, would be an appropriate alternative
                                                     42
       In regard to the second theory, the Court starts by addressing whether the SAC plausibly

alleges a Fifth Amendment retaliation claim against Defendants Elliott and Rikal. To establish a

retaliation claim for exercising a constitutional right, a plaintiff must show: “(1) he engaged in

protected conduct; (2) the defendant took an adverse action against him ‘that would deter a person

of ordinary firmness from continuing to engage in that conduct’; and (3) that the adverse action

was taken (at least in part) because of the protected conduct.” Thomas v. Eby, 481 F.3d 434, 440

(6th Cir. 2007) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc)).29

Once a plaintiff raises an inference that the defendant’s conduct was motivated in part by the

plaintiff’s protected activity, the burden shifts to the defendant to demonstrate that he would have

taken the same action in the absence of the protected activity. Ctr. for Bio-Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 371 (6th Cir. 2011).

       The Court finds that Plaintiff has failed to plausibly allege the second element—that

Defendants Elliott and Rikal took an adverse action against him. The SAC alleges that the adverse

action was “deliberately detaining plaintiff beyond the time required to enter the information

presented on his paper form into the computer.” (SAC ¶ 192.) Causing a person to wait in an office

for two and a half hours, while clearly indicating that the person had the option to leave and come

back later or provide the information over the telephone, does not constitute a sufficiently adverse

action to chill a person of ordinary firmness from exercising an alleged right to remain silent. Thus,



basis) because this was the basis for dismissal of this claim as expressed in these Defendants’
motion to dismiss.
       29
          The Court further notes that an action is sufficiently adverse to be cognizable in a Section
1983 retaliation claim if it “would chill or silence a ‘person of ordinary firmness’ from future
[constitutionally protected] activities.” Thaddeus-X, 175 F.3d at 397 (quoting Crawford-El v.
Britton, 93 F.3d 3, 826 (D.C. Cir. 1996)); see Fritz v. Charter Twp. of Comstock, 592 F.3d 718,
724 (6th Cir. 2010).


                                                 43
because Plaintiff has failed to plausibly allege a Fifth Amendment retaliation theory, Defendants

Elliott and Rikal are therefore entitled to qualified immunity based on step one of the qualified-

immunity analysis) as to this theory.30 Accordingly, Plaintiff cannot maintain Count IX to the

extent that claim is based on the Fifth Amendment.

               3. Due Process

       Count XI against Defendants Elliott and Rikal includes the following in an apparent

attempt to raise a due process theory of liability under Section 1983:

               Imposing additional restrictions on Plaintiff when those restrictions
               are not required by either federal or state law violates Plaintiff’s due
               process rights. These restrictions include, but are not limited to:
                   a. The requirement to personally report a vehicle tag expiration
                       date;
                   b. The requirement to personally report if released from jail or
                       probation;
                   c. The requirement to pay the $150 annual administrative fee
                       even though financially unable to pay;
                   d. The requirement to go through a state court procedure to
                       prove indigency when state law does not provide for such
                       procedure, nor delegate the creation of such procedure, to
                       local agencies, and when the state court itself does not
                       recognize the procedure.

(SAC ¶ 193.)

       Rule 8(a)(2) “requires a complaint to include a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (2007). Whether a

complaint should be dismissed for failure to comply with Rule 8 is a matter within the district




       30
          Once again, dismissal pursuant to Rule 12(b)(6) will be based on qualified immunity
because this was the basis for dismissal of this claim as expressed in these Defendants’ Motion to
Dismiss.
                                                 44
court’s discretion. See Nafziger v. McDermott Int’l, Inc., 467 F.3d 514, 519 (6th Cir. 2006)

(reviewing the district court’s Rule 8 dismissal under an abuse of discretion standard).

       When reviewing the allegations comprising Plaintiff’s Section 1983 claim against

Defendants Rikal and Morgan based on a due process theory, the Court is left with more questions

than answers as to what the claim is about. These questions include the following:

       •    Is Plaintiff’s due process claim based on the premise that Plaintiff need not register

            with the TSOR in general or on the premise that the TSOR does not require him to

            provide the particulated information listed in Paragraphs 193a and b?

       •    Does Paragraph 193a challenge a purported requirement to report a vehicle tag’s

            expiration date generally or only a purported requirement to do so in person?

       •    Does Paragraph 193b challenge a purported requirement to report if released from jail

            or prison, or only a purported requirement to do so in person?31

       •    Do Paragraphs 193c and d purport to implicate procedural due process or substantive

            due process?

The Court’s questions demonstrate that Plaintiff’s Section 1983 claim based on a due process

theory does not meet Rule 8’s requirements. Plaintiff has failed to give Defendants Elliott and

Rikal fair notice of what the claim is and the grounds upon which it rests. See Twombly, 550 U.S.




       31
           The Court notes that the TSOR Act requires individuals falling under its purview to
register within 48 hours of release on probation and report when they are released after
reincarceration. See Tenn. Code Ann. §§ 40-39-203, 40-39-208(7). Accordingly, if Plaintiff’s
claim in Paragraph 193b is based on the allegation that Defendant Elliott incorrectly stated that
Plaintiff must report a release from jail and probation, the allegation is not plausible, because
Tennessee law in fact requires an individual falling under the TSOR Act’s purview to report such
information. Although Plaintiff alleges that he need not report a release from jail and probation,
the Court is not required to accept legal conclusions in the SAC as true on a motion to dismiss.
                                                45
at 562-63. Plaintiff’s Section 1983 claim against Defendants Elliott and Rikal based on a due

process theory, therefore, is not cognizable.

       In sum, because the Court finds that none of theories that form of the basis of Count XI

state a valid claim, that claim will be dismissed with prejudice. Counts I-VIII also will be dismissed

with prejudice for the aforementioned reasons. Thus, Defendants Elliott and Rikal will be

terminated as defendants in this case.

   V. Defendant Metro’s Motion to Dismiss

       A. Counts II, III, and VII

       Defendant Metro moves to dismiss these counts. Based on the Court’s decision in Part I,

the Court need only analyze whether Plaintiff has plausibly stated a claim against Defendant Metro

in connection with his request for a declaration that the TSOR does not apply to him. The SAC

does not allege that that Defendant Metro has anything to do with the decision to require Plaintiff

to register under Tennessee’s Sex Offender Registry. Accordingly, because the Court finds that

Plaintiff has not plausibly alleged that Defendant Metro is the proper defendants for Plaintiff’s

claims interpreting whether and how the TSOR applies to him, Counts II, III, and VII against it

will be dismissed with prejudice.

       B. Count XII

       As discussed above, a municipality can be liable under Section 1983 only if the plaintiff

establishes that: “(1) the plaintiff’s harm was caused by a constitutional violation; and (2) the

[municipality] was responsible for that violation.” Spears, 589 F.3d at 256. Above, the Court has

determined that Plaintiff fails to adequately allege that his harm was caused by any violation of his

constitutional rights by a Metro officer, except that the Court will assume arguendo that he has

adequately alleged a violation of his constitutional rights during his December 18, 2017 encounter


                                                 46
with Defendant Elliott. The Court therefore will examine whether Plaintiff’s Section 1983 claim

against Defendant Metro is cognizable based on that alleged violation.

       The question, in other words, is whether Plaintiff has plausibly alleged municipal liability

based on this Fourth Amendment theory. The SAC appears to allege (in Paragraphs 194 and 195,

respectively) two theories of municipal liability: (1) Defendant Metro’s development and

maintenance of policies and customs exhibiting deliberate indifference to Plaintiff’s constitutional

rights; and (2) Defendant Metro’s inadequate supervision and failure to train its employees

regarding the TSOR’s “violation of the ex post facto clause of the U.S. Constitution and the

interrogation and detention of those seeking to update their [T]SOR information.” (SAC ¶ 195.)

The Court discusses each theory in turn.

               1. Defendant Metro’s Alleged Illegal Policies

       As stated above, “municipalities are liable for harms resulting from a constitutional

violation only when the injury resulted from an ‘implementation of [the municipality’s] official

policies or established customs.’” Id. (quoting Monell, 436 U.S. at 708 (Powell, J., concurring))

(emphasis in original).

       The SAC does not allege that Defendant Metro had an illegal policy specifically related to

the alleged Fourth Amendment violation discussed above. The SAC merely makes a conclusory

allegation regarding policies in general. See SAC ¶ 194 (“Defendant Metro-Nashville developed

and maintained policies or customs exhibiting deliberate indifference to the constitutional rights

of . . . persons on the [TSOR], all of which caused a violation of Plaintiff’s rights.”). This is

insufficient to survive the instant Motion to Dismiss. See Iqbal, 556 U.S. at 678. Accordingly,

because Plaintiff fails to adequately allege that Defendant Metro had an illegal policy specifically

related to his Fourth Amendment Section 1983 claim, and Plaintiff fails to adequately allege an


                                                47
underlying constitutional violation based on the Fifth Amendment or Due Process, Plaintiff cannot

maintain a Section 1983 claim against Defendant Metro based on the “policy” theory alleged in

Paragraph 194.32

               2. Defendant Metro’s Alleged Failure to Train and Inadequate Supervision


                       a. Defendant Metro’s Alleged Failure to Train and Inadequate
                          Supervision of Employees Regarding the TSOR’s Alleged
                          Violation of the Ex Post Facto Clause of the U.S. Constitution

       The Court refers to the standard regarding failure to train and supervise discussed above

and finds that Plaintiff has failed to plausibly allege a Section 1983 claim against Defendant Metro

based on the alleged failure to train, and inadequate supervision of, employees regarding the

TSOR’s alleged violation of the Constitution’s Ex Post Facto Clause. The retroactive application

of the TSOR Act’s burdens that were implemented after a convict’s offense conduct has never

been declared a violation of the Ex Post Facto Clause. Therefore, Plaintiff cannot plausibly allege

that the MPD’s training program is inadequate to the tasks performed on this basis. See Ruffin, 708

F. App’x at 278 (“Ruffin must show that [the municipal defendants’] alleged failures to train

amounted      to   deliberate     indifference.    But    the    municipal     defendants      cannot

be deliberately indifferent to a right that has yet to be clearly established.” (emphasis in original)

(internal quotation marks and citations omitted)). Furthermore, the SAC does not allege in a non-

conclusory fashion how this specific alleged training inadequacy was closely related to or actually

caused the violation of Plaintiff’s Fourth Amendment rights. Accordingly, Plaintiff cannot




       32
          In his response brief, Plaintiff states that his Section 1983 claim against Defendant Metro
is based on the theory that Defendant Metro does not have any policies with regard to the TSOR.
However, Plaintiff’s claim still fails because he does not allege, in more than a conclusory fashion,
that any lack of policies was the moving force behind the violation of Plaintiff’s constitutional
rights.
                                                  48
maintain a Section 1983 claim against Defendant Metro based on the “failure to train or supervise

as to the Ex Post Facto Clause” theory.

                       b. Defendant Metro’s Alleged Failure to Train, and Inadequate
                          Supervision of, Employees Regarding Interrogation and Detention
                          of Those Seeking to Update their TSOR Information

       The Court finds that Plaintiff has failed to plausibly allege a Section 1983 claim against

Defendant Metro based on its alleged failure to train and the inadequate supervision of employees

regarding the interrogation and detention of those seeking to update their TSOR information. The

SAC fails to allege in a non-conclusory fashion that any inadequacy in training is closely related

to or actually caused the alleged injury. Accordingly, Plaintiff cannot maintain a Section 1983

claim against Defendant Metro based on the “failure to train or supervise as to the updating of

TSOR information” theory.

       As all of its theories fail, Count XII therefore will be dismissed with prejudice. Counts I-

VIII also will be dismissed with prejudice for the aforementioned reasons. Thus, Defendant Metro

will be terminated as a defendant in this case.

   IV. The State Defendants’ Motion to Dismiss

       A. Whether Defendants Lee, Rausch, and Long are Proper Parties

       Defendants Lee, Rausch, and Long move to dismiss Counts II, III, and VII, arguing that

they are not proper parties in this case. The Court discusses this argument as it applies to each

defendant in turn.

               1. Defendant Lee

       Based on the Court’s decision in Part I, the Court need analyze only whether Plaintiff has

plausibly alleged Counts II, III, and VII against Defendant Lee. Although Plaintiff alleges that

Defendant Lee, as the executive head of the State of Tennessee, maintains the registry (SAC ¶ 6),


                                                  49
he does not allege that Defendant Lee had anything to do with the remaining claims at issue here—

the applicability of the TSOR Act to Plaintiff. Accordingly, Defendant Lee’s Motion to Dismiss

will be granted, and the Court will dismiss these claims against Defendant Lee with prejudice.

               2. Defendant Rausch

       Based on the Court’s decision in Part I, the Court need analyze only whether Plaintiff has

plausibly alleged Counts II, III, and VII against Defendant Rausch. The Court answers that

question in the affirmative. The SAC alleges that Defendant Rausch is the Director of the TBI. (Id.

¶ 7.) As its director, he maintains and oversees the TSOR, which includes, inter alia, maintaining

the database of sex offenders and developing registration forms. (Id.) He also supervises the TBI’s

General Counsel who regularly advises local law enforcement agencies about the TSOR. (Id.) The

SAC also alleges that the TBI’s General Counsel has provided Plaintiff’s attorney with information

about whether the TSOR’s requirements apply to Plaintiff. (Id. ¶¶ 47-48.) As Chief Judge

Crenshaw stated in a parallel case:

               The TBI’s duties in the administration of Tennessee’s statutory
               scheme are numerous and significant. TBI creates, maintains, and
               administers the sexual offender registry. Tenn. Code Ann. § 40-39-
               206(a); Tenn. Code Ann. § 38-6-110(a) . . . It makes registry
               information available to criminal justice agencies . . . While TBI
               may not have standalone authority to prosecute violations of the
               registry requirements, those prosecutions are merely the tip of a long
               spear that TBI itself constructs and provides.

Doe v. Haslam, No. 3:16-CV-02862, 2017 WL 5187117, at *10 (M.D. Tenn. Nov. 9, 2017). The

TBI director is, therefore, the appropriate person against whom to bring a claim regarding whether

Plaintiff is required to register on the TSOR. Accordingly, the Court will deny Defendant Rausch’s

Motion to Dismiss Counts II, III, and VII against him.

               3. Defendant Long

       Plaintiff states that he agrees to dismiss Defendant Long from all counts except Count I.

                                                50
The Court construes Plaintiff’s statement as a motion to amend the complaint to remove claims

against Defendant Long under Counts II-VIII. Given that the time for Plaintiff to amend his

pleading as a matter of course has passed, the complaint can be amended only upon agreement of

the parties or the Court’s leave. See Fed. R. Civ. P. 15(a)(2). Because the parties have seemingly

agreed to effectively amend the complaint to dismiss these claims, the complaint is hereby so

amended. Accordingly, Counts II-VIII against Defendant Long will be dismissed with prejudice.

The Court further notes that pursuant to its ruling above, Count I has been dismissed based on

Plaintiff’s failure to allege that claim under Section 1983. Therefore, all claims against Defendant

Long will be dismissed with prejudice, and he will no longer remain a defendant in this case.

       B. Count II

       Although the State Defendants move to dismiss the constitutional claims embodied in

Count II, Paragraph 140 of the SAC alleges a theory under Count II as to which the State

Defendants do not directly move to dismiss. Specifically, Plaintiff alleges the following:

       Whether or not Plaintiff is required to register as a sex offender under Tennessee
       law, as opposed to federal law, is crucial in determining whether he must register
       in other states, such as Alabama, while traveling to that state on a temporary basis
       for employment. Because defendants and plaintiff disagree on whether Tennessee
       law, as opposed to federal law, independently requires him to register, a live case
       or controversy is in play which can be resolved with court intervention and
       interpretation of the rights, obligations, and liabilities of the plaintiff.

(SAC ¶ 140.) The State Defendants did not move to dismiss Count II based on this theory, and the

Court will not dismiss it sua sponte. Plaintiff can proceed (against Defendant Rausch) with Count

II based on the theory alleged in Paragraph 140.

       C. Count III
       Although the State Defendants move to dismiss the constitutional claims embodied in

Count III, Paragraph 148 of the SAC alleges a theory under Count III as to which the State

Defendants do not directly move to dismiss. Specifically, Plaintiff alleges the following: “The

                                                51
employment restriction [of the TSOR] does not apply to Plaintiff because his offense of conviction

did not have a human victim, minor or adult.” (SAC ¶ 148.) Later in the SAC, Plaintiff specifically

requests that the Court enter a declaratory judgment stating, inter alia, that the TSOR does not

apply to him where the provision is limited to a particular type of victim because his offense of

conviction did not involve a human victim. (SAC ¶ 82.) The State Defendants do not move to

dismiss Count III based on this theory, and the Court will not do so sua sponte. Plaintiff can

proceed (against Defendant Rausch) with Count III based on the theory alleged in Paragraph 148.

       D. Count VII

       The allegations discussed in Paragraphs 165, 166, and 168 are dismissed for the reason

stated in Part I. However, the allegation in Paragraph 167 states, “Because the Tennessee Registry

may only include information required to be reported by an ‘offender’ as defined under Tennessee

law and because Plaintiff does not meet that definition, the Tennessee Bureau of Investigation may

not enter information into its central database on an individual who does not have a qualifying

conviction.” (SAC ¶ 167.)

       The State Defendants move to dismiss as to the allegation in Paragraph 167, appearing to

argue that Plaintiff fails to plausibly allege Count VII because Plaintiff, meeting the definition of

an “offender” as a matter of law, is required to register under the TSOR. The Court finds that the

State Defendants have not adequately developed this argument. This issue is the subject of almost

an entire brief from Plaintiff in support of his Motion for Partial Summary Judgment, and the State

Defendants’ argument consists only of a few sentences. The State Defendants’ argument lacks

adequate analysis of the statute with relevant principles of statutory construction and any relevant

case law. The Court, therefore, finds the State Defendants’ argument too underdeveloped to

properly address. The Court will not construct the State Defendants’ argument for them.


                                                 52
See United States v. Zannino, 895 F.2d 1, 8 (1st Cir. 1990) (“It is not enough to merely mention a

possible argument in the most skeletal way, leaving the court to do counsel’s work, create the

ossature for the argument, and put flesh on its bones.”). Accordingly, the State Defendants’

Motion to Dismiss this allegation will be denied, and Plaintiff may proceed on Count VII (against

Defendant Rausch) based on Paragraph 167.

                                        CONCLUSION

       The Court has plowed through literally dozens of theories set forth in a dizzying array of

sometimes tortuous counts. The permutations of claims and defendants seem endless. Most of the

claims set forth in the notably aggressive SAC do not survive. But some do.

       For the foregoing reasons, the Court will rule as follows on the pending motions to dismiss.

Defendant Clark and Morgan’s Motion to Dismiss (Doc. No. 101) will be GRANTED IN PART

and DENIED IN PART. As to Counts I-VIII, Defendants Clark and Morgan’s Motion to Dismiss

will GRANTED and those claims will be DISMISSED WITH PREJUDICE. As to Count IX,

Defendant Clark and Morgan’s motion to dismiss will be DENIED. The Court further notes that

Plaintiff can pursue his Section 1983 claim based only on the alleged Fourth Amendment violation

but not the alleged Fifth Amendment violation.

       Defendant Franklin’s Motion to Dismiss (Doc. No. 103) will be GRANTED. All counts

alleged against Defendant Franklin (Counts I-VIII, X) will be DISMISSED WITH

PREJUDICE.

       Defendants Elliott and Rikal’s Motion to Dismiss for Failure to State a Claim (Doc. No.

113) will be GRANTED. All counts alleged against Defendants Elliott and Rikal (Counts I-VIII,

XI) will be DISMISSED WITH PREJUDICE.




                                                 53
       Defendant Metro’s Motion to Dismiss for Failure to State a Claim (Doc. No. 111) will be

GRANTED. All counts alleged against Defendant Metro (Counts I-VIII, XII) will be

DISMISSED WITH PREJUDICE.

       The State Defendants’ Motion to Dismiss (Doc. No. 108) will be GRANTED IN PART

and DENIED IN PART. The Court will GRANT the State Defendants’ Motion to Dismiss as to

Counts I, IV, V, VI, and VIII. These counts will be DISMISSED WITH PREJUDICE. All counts

against Defendants Lee and Long will be DISMISSED WITH PREJUDICE. The Court will

DENY the State Defendant’s Motion to Dismiss as to Counts II, III, and VII, insofar as those

claims will remain pending against Defendant Rausch (and only Rausch) to the extent (and only

the extent) indicated herein. Except to the extent indicated herein, all claims against Defendant

Rausch will be dismissed.

       Plaintiff’s Motion for Partial Summary Judgment (Doc. No. 132) will also be DENIED

WITHOUT PREJUDICE. Plaintiff’s Motion for Partial Summary Judgment asks the Court to

enter judgment in his favor on Count I and Count VII. (See Doc. No. 134 at 21.) In light of the

Court’s ruling on the motions to dismiss and the passage of time between now and the date the

motion was originally filed (more than one year ago), Plaintiff can update his motion and refile it

by August 14, 2019. The parties shall respond in accordance with the time and manner discussed

in the Local Rules.

       The following claims remain in this case: (1) as to Defendants Clark and Morgan, Count

IX to the extent it is based on the Fourth Amendment; and (2) as to Defendant Rausch, Count II to

the extent it is based on the theory delineated in Paragraph 140 of the SAC, Count III to the extent

it is based on the theory delineated in Paragraph 148 of the SAC, and Count VII based on the

theory delineated in Paragraph 167.



                                                54
An appropriate order will be entered.




                                        ____________________________________
                                        ELI RICHARDSON
                                        UNITED STATES DISTRICT JUDGE




                                          55
